DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 9, several lines and phrases are unclear and need to be clarified.  For instance, do the field devices have an electronic unit?  It appears that the field devices have the electronic unit based on the Page 5 of the Specification.  However the electronic units are not clearly explained in the detailed description of the specification (which begins on Page 6 of the specification), and is not clearly shown in the drawings.   Applicant needs to clarify the field devices comprising this feature in the specification and the claims.  Are the field devices arranged along the transport route?
Lines 11-13 are unclear because is appears that the step of transmitting the ACTUAL data supplied by one of the field devices is included in the alternative, which means that there is no antecedent basis for “the ACTUAL data supplied by one of the field devices”.  Applicant should remove the “the” before ACTUAL data in line 11 if this step is optional. Similarly, in line 13, “the transaction” is not clear since there is no antecedent basis for “the transaction”.  The transmitting ACTUAL data in a transaction to the participant nodes is mentioned in the option of lines 9-11.  
In line 25, is the error message generated if the value stream cannot be or is not verified?  Also, the step of “verifying the value stream along the transport route, or the warehouse stock via a comparison with corresponding TARGET data,” is unclear since it is not clear as to how the value stream is being verified.  Line 1 includes verifying a value stream along a transport route that has a plurality of field devices.  However, in line 4, the field devices generate corresponding data “OR” verify the value stream.    The claim does not require the field devices to verify the value stream.  It appears that Applicant means that the field devices positively verify the value stream, and that this feature is not optional.  The relationship between information from the field devices and the value stream, and specifically how the value stream is verified is not clearly explained in the remaining part of the claim.  How is the value stream being verified using the recited elements?  Is the ACTUAL data the “process variable” or “generated corresponding data” in lines 3-4?  It appears that lines 9-13, include details about the value stream.  This portion of the claim needs to be clarified.  
Finally, the phrase “verifying … or the warehouse stock” in line 24 is also unclear because the phrase seems redundant.  
Following is an example of claim 1 and understood by the Examiner.  Applicant is encouraged to consider the example and make changes as necessary.  Does Applicant mean: 
“A method for verifying a value stream along a transport route, wherein: 
a plurality of field devices, each field device having: 
at least one sensor and/or actuator for determining and/or monitoring at least one process variable, and 
an electronic unit, 
the plurality of field devices are arranged along the transport route and: generate corresponding data, or verify the value stream of at least one product in warehouse stock; 
wherein a first service platform having a plurality of participant nodes, is used, and the plurality of participant nodes, each with at least one database, have a communication connection to one another according to a distributed ledger or blockchain technology, wherein the method includes the following method steps:
1) transmitting ACTUAL data supplied by one of the field devices, or the ACTUAL data relating to the quantity of the at least one product in warehouse stock, in a transaction to the participant nodes of the first service platform; or 
2) transmitting ACTUAL data supplied by one of the field devices, or ACTUAL data relating to the quantity of the at least one product in warehouse stock, to one of the participant nodes that transmits the ACTUAL data in a transaction to the other participant nodes of the first service platform;
providing the transaction of the ACTUAL data with a corresponding time stamp and/or corresponding location information;
validating the transaction by the participant nodes;
creating a data block containing at least the transaction if a predetermined number of participant nodes validate the transaction;
transmitting the data block to all participant nodes;
validating the data block by the participant nodes, and verifying if the validation is successfully completed by a second predetermined number of participant nodes;
storing the validated data block in the databases of decentralized participant nodes; and 
verifying the value stream along the transport route by comparing the ACTUAL data of the value stream supplied by the field devices with the corresponding TARGET data of the value stream; and generating an error message if the value stream cannot be verified.”?

Relative to claim 11, in line 1, Applicant should change, “on the basis of” to “based on” for clarity.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-16 (as understood by the Examiner) are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the prior art does not disclose:
A method for verifying a value stream along a transport route, wherein: 
a plurality of field devices, 
the plurality of field devices are arranged along the transport route and: generate corresponding data, or verify the value stream of at least one product in warehouse stock; 
a first service platform having a plurality of participant nodes, each with at least one database, have a communication connection to one another according to a distributed ledger or blockchain technology, the method includes the following steps:
1) transmitting ACTUAL data supplied by one of the field devices, or the ACTUAL data relating to the quantity of the at least one product in warehouse stock, in a transaction to the participant nodes of the first service platform; or 
2) transmitting ACTUAL data supplied by one of the field devices, or ACTUAL data relating to the quantity of the at least one product in warehouse stock, to one of the participant nodes that transmits the ACTUAL data in a transaction to the other participant nodes of the first service platform;
providing the transaction of the ACTUAL data with a corresponding time stamp and/or corresponding location information;
validating the transaction by the participant nodes;
creating a data block containing at least the transaction if a predetermined number of participant nodes validate the transaction;
transmitting the data block to all participant nodes;
storing the validated data block in the databases of decentralized participant nodes; and 
verifying the value stream along the transport route by comparing the ACTUAL data of the value stream supplied by the field devices with the corresponding TARGET data of the value stream; and generating an error message if the value stream cannot be verified”, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655